*626CONCURRINGt OPINION
Donlon, Judge:
I agree with, the majority that the two affidavits in evidence (plaintiff’s collective exhibit 2 and defendant’s collective exhibit B) can be reconciled, and that the trial judge, therefore, erred in rejecting them both as being irreconcilable. However, I do not go along with the so-called reconciliation which the majority seem to adopt.
The first affidavit (exhibit 2) is fairly clear. The Mexican exporter’s policy was to limit sales to a single dealer in any one area of the United States. The second affidavit (exhibit B) says that the Mexican exporter had only two dealers, and it would have welcomed more. There is nothing in the second affidavit that contradicts the flat declaration of an exclusive dealer policy which is stated in the first affidavit. That one with such a sales policy would desire dealers in more than two areas of the United States, is easily understood. That the Mexican exporter wanted as its United States dealers firms that would meet its prices, is also easily understood. The majority read the statement of “policy” in the first affidavit as stating merely a temporary modus operandi. The word used, however, is “policy” and the second affidavit does not contradict this. A restricted dealer policy, seeking more such dealers, reconciles and gives effect to both affidavits. It also negates export value of such, merchandise as the statutory basis of appraisement of this merchandise.
As to whether there was a single price at which such merchandise was offered, the majority has found that there was not a single price. I differ with the majority as to this.
The record shows that all offerings for export from Mexico to the United States were at the single price of $0.10 per pound, c.i.f. any United States port. I find no authority in section 402 (d) of the Tariff Act of 1930 for deduction of ocean freight from, price in order to arrive at export value.
The issue of whether inland freight is deductible from price has been litigated. It is not deductible in arriving at export value. Albert Mottola v. United States, 46 C.C.P.A. (Customs) 17, C.A.D. 689. The issue of whether go-down charges are deductible from price has been litigated. Such charges are not deductible from price in arriving at export value. American Commercial, Inc. v. United States, 40 Cust. Ct. 690, Reap. Dec. 9072. The provision of section 402 (d) as to the right to deduct ocean freight from price in arriving at export value is not different from the provision of that section with respect to the right to deduct inland freight or go-down charges from price for the purpose of arriving at export value.
I concur with the majority that there is no export value for such merchandise, but for the reasons I have stated, different from theirs. *627I agree that plaintiff has established export value for similar merchandise.
I would amend the findings of fact and conclusions of law to conform to this opinion, but I concur with the majority that the judgment below should be affirmed.